ARCHER & GREINER, P.C.
630 Third Avenue
New York, New York 10017
Telephone: (212) 682-4940
Jeffrey Traurig
jtraurig@archerlaw.com

Counsel to LN Legal Consulting Group, LLP

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:                                            Chapter 11

 SUNEDISON, INC., et al.,                          Case No. 16-10992 (SMB)

                       Debtors.                    (Jointly Administered)


 SUNEDISON LITIGATION TRUST,                       Adv. Pro. No. 18-01362 (SMB)

                       Plaintiff,

          v.

 LN LEGAL CONSULTING GROUP, LLP,

                       Defendant.


                     NOTICE OF WITHDRAWAL OF APPEARANCE

          PLEASE TAKE NOTICE that Jeffrey Traurig hereby withdraws his appearance as

counsel for LN Legal Consulting Group, LLP (“LN Legal”) in the above-captioned case (the

“Case”), and requests that he be removed from any applicable service lists in the Case.
        PLEASE TAKE FURTHER NOTICE that Archer & Greiner, P.C. will continue to

represent LN Legal in the Case.

 Date: January 30, 2020                  ARCHER & GREINER, P.C.

                                         /s/ Jeffrey Traurig
                                         JEFFREY TRAURIG
                                         630 Third Avenue
                                         New York, New York 10017
                                         212.682.4940
                                         jtraurig@archerlaw.com




217871517v1
